       Case 3:20-cv-00295 Document 7 Filed on 10/26/20 in TXSD Page 1 of 6




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

 SCHLUMBERGER TECHNOLOGY                            §
 CORPORATION,                                       §
                                                    §
         Plaintiff,                                 §
                                                    §             Civil Action No. 3:20-cv-00295
 v.                                                 §
                                                    §
 UNITED STATES DEPARTMENT OF                        §
 LABOR, OCCUPATIONAL SAFETY AND                     §
 HEALTH ADMINISTRATION                              §
                                                    §
         Defendant.                                 §

                                              ANSWER

        The United States Department of the Labor, by and through undersigned counsel, responds

as follows to the allegations in Plaintiff’s Complaint:

        The Introduction constitutes Plaintiff’s characterization of its case, and several conclusions

of law, to which no response is required. To the extent that a response is deemed required,

Defendant denies that that Plaintiff is entitled to any relief whatsoever.

                                         INTRODUCTION

        1.      Paragraph 1 contains Plaintiff’s characterization of a separate lawsuit, which

requires no response. To the extent that Paragraph 1 could be interpreted as containing any

allegations of fact, Defendant lacks knowledge or information sufficient to form a belief about

the truth of the allegations set forth in this Paragraph.

        2.      Paragraph 2 contains Plaintiff’s characterization of a deposition of a witness in a

separate lawsuit, which requires no response. To the extent that Paragraph 2 could be interpreted

as containing allegations of fact, Defendant lacks knowledge or information sufficient to form a
       Case 3:20-cv-00295 Document 7 Filed on 10/26/20 in TXSD Page 2 of 6




belief about the truth of whether the Plaintiff deposed Stephen Pereyra and any statements made

by Mr. Pereyra during that deposition.

        3.      Defendant admits that the Plaintiff requested OSHA records through a Freedom

of Information Act (“FOIA”) request but states that the request and OSHA’s response speak for

themselves. Any allegations contrary to their plain language and meaning are denied. Defendant

denies any remaining allegations contained in Paragraph 3.

        4.      Defendant denies the allegations contained in Paragraph 4 to the extent that they

presume the existence of recordings. The remainder of the Paragraph consists of legal

conclusions to which no response is required. To the extent that any response is required,

Defendant denies the allegations.

        5.      The allegations in Paragraph 5 describe documents and actions in an

administrative proceeding, which speak for themselves and offer the best evidence of their

contents. Any allegation contrary to their plain language and meaning are denied. To the extent a

further response to the allegations in this Paragraph is deemed required, they are denied.

Defendant admits that it did not reach a decision with regard to Plaintiff’s appeal.

                                                  PARTIES

        6.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in this Paragraph 6.

        7.      Defendant admits that it is a federal agency. The remaining allegations of

Paragraph 7 contain Plaintiff’s allegations concerning FOIA, which consist of legal conclusions

to which no response is required.

                                      JURISDICTION AND VENUE

        8.      Paragraph 8 consists of legal conclusions to which no response is required.



                                                   2
      Case 3:20-cv-00295 Document 7 Filed on 10/26/20 in TXSD Page 3 of 6




       9.      Paragraph 9 consists of legal conclusions to which no response is required.

                                      FACTUAL BACKGROUND

       10.     Defendant admits that it received Plaintiff’s FOIA request dated June 23, 2020,

and states that the request speaks for itself. Any allegations contrary to its plain language and

meaning are denied.

       11.     Defendant refers to the referenced FOIA request for a complete and accurate

statement of its contents and denies any allegations inconsistent therewith in Paragraph 11.

       12.     Defendant refers to the referenced FOIA request for a complete and accurate

statement of its contents and denies any allegations inconsistent therewith in Paragraph 12.

       13.     Paragraph 13 describes an e-mail exchange between Plaintiff and Defendant.

Defendant refers to that exchange for a complete and accurate statement of its contents and

denies any allegations inconsistent therewith in Paragraph 13.

       14.     For Paragraph 14, Defendant admits that on June 29, 2020, Defendant sent the

Plaintiff’s attorney, Winston and Strawn, LLP, a letter acknowledging receipt of Plaintiff’s FOIA

request dated June 23, 2020. The document speaks for itself and offers the best evidence of its

contents. Any allegations contrary to its plain language and meaning are denied. The remainder

of Paragraph 14 describes an e-mail exchange between the Plaintiff and Defendant. Defendant

refers to that e-mail exchange for a complete and accurate statement of its contents and denies

any allegations inconsistent therewith in Paragraph 14.

       15.     The allegations in Paragraph 15 describe documents and actions in an

administrative proceeding, which speak for themselves and offer the best evidence of their

contents. Any allegations contrary to their plain language and meaning are denied.




                                                  3
      Case 3:20-cv-00295 Document 7 Filed on 10/26/20 in TXSD Page 4 of 6




       16.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegation that Mr. Pereyra informed Schlumberger that an OSHA investigator had

recorded his statement. Further, to the extent the allegations describe documents and actions in

an administrative proceeding, the documents speak for themselves and offer the best evidence of

their contents. Any allegations contrary to their plain language and meaning are denied. The last

sentence in Paragraph 16 consists of legal conclusions to which no response is required. To the

extent that a response is deemed required, the allegations are denied.

       17.     Paragraph 17 contain Plaintiff’s characterization of the documents and actions in

an administrative proceeding, which speak for themselves and offer the best evidence of their

contents. Any allegations contrary to their plain language and meaning are denied. Defendant

admits to the last sentence in Paragraph 17.

       18.     Paragraph 18 describe documents and actions in an administrative proceeding,

which speak for themselves, and offer the best evidence of their contents. Any allegations

contrary to their plain language and meaning are denied. Defendant admits it is in possession of

Plaintiff’s appeal letter dated August 14, 2020. The document speaks for itself and offers the

best evidence of its contents.

       19.     Defendant admits that it sent Defendant a letter dated August 18, 2020

acknowledging receipt of Plaintiff’s appeal and assigning reference number 200170. The

document speaks for itself and offers the best evidence of its contents. Any allegations contrary

to its plain language and meaning are denied.

       20.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegation in the first sentence in Paragraph 20. Defendant admits it is in possession




                                                 4
      Case 3:20-cv-00295 Document 7 Filed on 10/26/20 in TXSD Page 5 of 6




of Plaintiff’s letter dated September 14, 2020. The document speaks for itself and offers the best

evidence of its contents.

       21.     Defendant admits leaving a voicemail message for Plaintiff’s attorney. The

remaining part of Paragraph 21 describes a September 16, 2020 e-mail from Defendant to

Plaintiff. The e-mail speaks for itself and offers the best evidence of its contents. Any allegations

contrary to its plain language and meaning are denied.

       22.     The first sentence of Paragraph 22 consists of legal conclusions to which no

response is required. Defendant admits that it did not reach a decision with regard to Plaintiff’s

appeal. The last sentence in Paragraph 22 is also a legal conclusion to which no response is

required.

                                         CAUSES OF ACTION

       23.     Defendant re-alleges and incorporates its responses to the foregoing Paragraphs 1

to 22 above.

       24.     Paragraph 24 consists of legal conclusions to which no response is required. To

the extent a response is deemed necessary, Defendant denies the allegation.

       25.     Paragraph 25 consists of legal conclusions to which no response is required. To

the extent a response is deemed necessary, Defendant denies the allegation.

       26.     Paragraph 26 consists of legal conclusions to which no response is required. To

the extent a response is deemed necessary, Defendant denies the allegation.

                                       Affirmative Defenses

   1. The information sought by Plaintiff is exempt from release in full under one or more
      exemptions of the Freedom of Information Act, 5 U.S.C. § 552, as amended.

   2. Certain information sought by Plaintiff is subject to governmental privileges, including
      the “informer’s privilege.”



                                                  5
      Case 3:20-cv-00295 Document 7 Filed on 10/26/20 in TXSD Page 6 of 6




   3. Plaintiff’s Complaint fails to state a claim upon which relief can be granted because
      Defendant has properly withheld exempt information pursuant to the exemptions
      provided in the FOIA at 5 U.S.C. § 552(b).


       WHEREFORE, Defendant respectfully requests that this Court enter judgment for

Defendant, with parties to bear their own costs and attorney’s fees.

DATED: October 26, 2020

                                                       Respectfully Submitted,

                                                       s/Jimmy A. Rodriguez
                                                       JIMMY A. RODRIGUEZ
                                                       Assistant United States Attorney
                                                       Southern District of Texas
                                                       Attorney in Charge
                                                       Texas Bar No. 24037378
                                                       Federal ID No. 572175
                                                       1000 Louisiana, Suite 2300
                                                       Houston, Texas 77002
                                                       Tel: (713) 567-9532
                                                       Fax: (713) 718-3303


                                CERTIFICATE OF SERVICE

       I certify that on October 26, 2020, a true and correct copy of the foregoing was filed with

the United States District Clerk for the Southern District of Texas and electronically served on

all counsel of record via the District’s ECF system.



                                                       s/ Jimmy A. Rodriguez
                                                       JIMMY A. RODRIGUEZ
                                                       Assistant United States Attorney




                                                6
